PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/466,303
Filing Date: 22 Mar 2017
Appellant(s): San Miguel et al.



__________________
Cara A. Mosley, Ph.D.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Dec. 14, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated Dec. 30, 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 24 and 27-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Prakash et al. (US 2009/0053378 A1; Feb. 26, 2009).
Regarding claim 24, Prakash teaches a beverage composition. ([0009] and [0869]). With respect to the beverage composition comprising up to 500 ppm of a blend of mogrosides and steviol glycosides, the examiner notes that the recitation of up to 500 ppm includes zero. The term “up to” includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974) and MPEP 2173.05(c)
Therefore, as the claim is directed to a beverage composition comprising a blend of mogrosides (the second composition of mogroside V) and steviol glycosides (the first composition of rebaudioside A) that do not have to be present due to the lower limit being zero, the claim is merely directed towards a beverage composition, which is anticipated by Prakash. 
Regarding claim 27, Prakash discloses that the beverage can be carbonated or non-carbonated (0869]).
Regarding claims 28 and 29, Prakash discloses that the beverage can be cola, ginger ale, root beer, cider or fruit-flavored drink ([0869]).
Regarding claims 30-33, Prakash discloses that the beverage can comprise a caloric sweetener, such as sucrose, fructose, or glucose ([0032]). Prakash also discloses that the beverage can be a zero-calorie beverage that further comprises erythritol ([0031] and [0032]).
Regarding claim 34, the beverage of Prakash comprising the combination of sweeteners exhibits a more sugar-like taste (Abstract).
Regarding claims 35-37, the beverage of Prakash can be near water and the like drinks ([0869]), therefore comprising a liquid matrix selected from water, and further comprises a citrate buffer ([875]). 
 
Claims 24 and 27-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prakash et al. (US 2009/0053378 A1; Feb. 26, 2009).
Regarding claim 24, Prakash teaches a beverage composition comprising a combination of natural sweeteners ([0009], [0057], [0869]). Prakash teaches that the natural sweeteners can be used alone or in combination with other natural sweeteners ([0057]). Prakash teaches that the natural sweeteners include mogroside IV, mogroside V, rebaudioside A, rebaudioside B, stevioside, and steviolbioside [0033], ([0058], [0827]).
While Prakash teaches that the beverage can comprise a combination of the claimed sweeteners, it would have been obvious to one of ordinary skill in the art to choose rebaudioside A and mogroside V as the sweeteners depending on the desired 
Prakash additionally teaches that the natural sweeteners are preferably used with a purity percentage of 99 to 100% ([0034]). Therefore, combining two natural sweeteners results in a first composition containing one sweetener in an amount of at least 95% by weight and a second composition containing the other sweetener in an amount of at least 95% by weight as claimed. 
Prakash additionally teaches that rebaudioside A is present in an amount from 75 to 85% by weight ([0059]). Prakash fails to specifically disclose an amount of mogroside V, therefore failing to teach the claimed weight ratio of rebaudioside A to mogroside V.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the appropriate amount of each sweetener depending on the desired taste and benefits of the product. Prakash teaches that rebaudioside A makes up the majority of the sweetener, from 75 to 85 wt. %, consistent with the instant invention, and therefore one of ordinary skill can vary the amount of each component to result in a desired sweetener having the claimed weight ratio. 
With respect to the beverage comprising up to 500 ppm of a blend of mogrosides and steviol glycosides, Prakash discloses that a sweetener composition can be up to 100 ppm rebaudioside A ([832]), but fails to specifically disclose the amount within a beverage. However, the examiner notes that it would have been obvious to use 
Further, the function of sweeteners is very well understood in the art and it would have been obvious to one of ordinary skill in the art to vary the amount of each sweetener depending on the desired sweetness of the beverage. Adding a higher amount of sweetener will give the beverage a sweeter taste as compared to a lower amount. Prakash discloses that two natural sweeteners are known in the art to be combined with one another and further added to a beverage and therefore it would have been obvious to vary the amount depending on the desired characteristics of the beverage. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 27, Prakash discloses that the beverage can be carbonated or non-carbonated (0869]).
Regarding claims 28 and 29, Prakash discloses that the beverage can be cola, ginger ale, root beer, cider or fruit-flavored drink ([0869]).
Regarding claims 30-33, Prakash discloses that the beverage can comprise a caloric sweetener, such as sucrose, fructose, or glucose ([0032]). Prakash also discloses that the beverage can be a zero-calorie beverage that further comprises erythritol ([0031] and [0032]).
Regarding claim 34, the beverage of Prakash comprising the combination of sweeteners exhibits a more sugar-like taste (Abstract).
Regarding claims 35-37, the beverage of Prakash can be near water and the like drinks ([0869]), therefore comprising a liquid matrix selected from water, and further comprises a citrate buffer ([875]). 

(2) Response to Argument
Appellant’s arguments have been fully considered but were not found persuasive. 
Appellant’s arguments begin on page 7. 
Appellant argues on pages 7-9, rebutting the 102(b) rejection, stating that the examiner’s interpretation of claim 24 is incorrect as the beverage clearly requires the first and second composition as claimed.
This is not found persuasive as the first and second composition as recited in claim 24 is in reference to what makes up the blend. Claim 24 recites “A beverage comprising up to 500 ppm of a blend of mogrosides and steviol glycosides, where in the blend comprises…”. Every claim limitation after “A beverage comprising” is not required In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974) and MPEP 2173.05(c)
Therefore, as the claim is directed to a beverage composition comprising a blend of mogrosides (the second composition of mogroside V) and steviol glycosides (the first composition of rebaudioside A) that do not have to be present due to the lower limit being zero, the claim is merely directed towards a beverage composition, which is anticipated by Prakash. 
Appellant has not cited any legal standard to rebut the case law cited by the examiner, wherein the “up to” includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974) and MPEP 2173.05(c), and therefore, for the reasons stated above, appellant’s arguments against the 102(b) rejection are not found persuasive. 

Appellant further argues on pages 9-14 rebutting the 103 rejection over Prakash. 
Appellant argues on pages 9-10 that the pending claims do require a sweetener to be present. Again, this is not found persuasive for the same reasons stated above regarding the 102(b) rejection. Appellant has not cited any legal standard to rebut the case law cited by the examiner, wherein the “up to” includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974) and MPEP 2173.05(c), and therefore, as the claim is directed to a beverage composition comprising a blend of mogrosides (the second composition of mogroside V) and steviol glycosides (the first 

Appellant argues on pages 10-16 that a prima facie case of obviousness has not been established. Appellant states that Prakash teaches exemplary sweeteners embedded in a lengthy list and does not describe a first composition or a second composition, the claimed weight ratio range of the first composition to the second composition, or the concentration of a blend of the first and second composition in a beverage. 
This is not found persuasive as Prakash teaches a beverage composition comprising a combination of natural sweeteners that can be used alone or in combination with other natural sweeteners ([0057]). Prakash teaches that the natural sweeteners include mogroside IV, mogroside V, rebaudioside A, rebaudioside B, stevioside, and steviolbioside [0033], ([0058], [0827]). As stated above in the rejection, it would have been obvious to one of ordinary skill in the art to choose rebaudioside A and mogroside V as the sweeteners depending on the desired taste characteristics of the beverage. Each different sweetener will contribute different properties to the beverage and therefore it would have been obvious to one of ordinary skill in the art to vary the sweeteners to arrive at a desired taste profile. 
Further, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the 
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, as Prakash teaches a sweetener blend that can comprise 2 different sweeteners and further teaches the claimed sweeteners, it would have been obvious to one of ordinary skill in the art to choose rebaudioside A and mogroside V as the sweeteners in order to form a third sweetener composition comprising a blend of rebaudioside A and mogroside V.
Appellant further argues that Prakash teaches that natural high potency sweeteners have a unique flavor and temporal profile that would require re-balancing the flavor and other taste components of a composition. The examiner notes that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Prakash teaches that the claimed two sweeteners are known in the art to be combined for use in sweetening a composition. Prakash further recognizes that the concentration of natural high potency sweeteners would require routine experimentation. Therefore, it is obvious to vary the claimed ratio to result in a desired taste profile. 
Sweeteners and their function are all well known in the art. Varying the amount of each sweetener through routine experimentation is merely trial and error to result in a desirable taste of the product. Furthermore, “a desirable taste” is completely subjective and cannot determine patentability. Prakash clearly teaches that it is known in the art to combine natural high potency sweeteners. Prakash further recognizes that the concentration of natural high potency sweeteners would require routine experimentation. Therefore, it is well understood, routine and conventional in the art to vary the concentration of sweeteners to result in a desirable taste. 

With respect to appellant’s arguments on page 13 that Prakash fails to provide one of ordinary skill with a reasonable expectation of success, the examiner notes that a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
In the instant case, all the claimed natural sweeteners were known in Prakash. Prakash even teaches combining more than one natural sweetener and therefore combining more than one sweetener would not change the function of the sweetener and merely yield the predictable result of providing a sweetening composition, which is obvious to one of ordinary skill in the art. 
There is not unpredictability in formulating natural high potency sweeteners. Sweeteners and their function are all well known in the art. Varying the amount of each sweetener through routine experimentation is merely trial and error to result in a desirable taste of the product. Furthermore, a desirable taste is completely subjective and cannot determine patentability. Prakash clearly teaches that it is known in the art to combine natural high potency sweeteners. Prakash further recognizes that the concentration of natural high potency sweeteners would require routine experimentation. Therefore, it is well understood, routine and conventional in the art to vary the concentration of sweeteners to result in a desirable taste. 
Appellant further argues on pages 14-16 that the claimed invention provides unexpected results as shown in the Declarations dated April 26, 2019 and September 17, 2019. Appellant asserts that the claimed weight ratio of rebaudioside A to mogroside V provides unexpected results as the claimed ratio gives a beverage less bitterness, quicker sweetness onset and a cleaner sweetness profile as compared to a beverage 
The examiner notes that unexpected results do not apply to 102 rejections and as such would not overcome the 102 rejection of record over Prakash. As stated in MPEP 2131.04: “Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102  rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).”
Furthermore, the Declarations were not found convincing to overcome the 103 rejection over Prakash. Beverage 3 in the Declaration, which appears to have the ration of the sweeteners outside the claimed ratio still exhibited a less bitter taste than the control beverage which only contains rebaudioside A. The examiner notes that taste is subjective and can vary from one individual to another. What might taste metallic to one individual could taste differently to another. Appellant has not provided data showing results for the entire claimed range. Appellant claims an end point of 95:1 and therefore it needs to be shown that this endpoint is critical. As appellant has not provided data to show that the entire range of ratios is critical, that the results observed are independent of the sweetener concentration and that the results observed are independent of the other substituents in the beverage, this argument is not found convincing.
Further, appellant’s assertion of unexpected results is not persuasive as it is not clear what beverage was used. The perception of different flavor characteristics is affected by the matrix the flavors are in.  The identity of the beverage tested is relevant to whether the results are commensurate in scope with the claims since the claims 
Additionally, no criticality for the sweetener of the present claims can be established since the scope of the instantly pending claims do not even require the sweetener to be present. 

For the reasons stated above, appellant’s arguments are not found persuasive and the 103 rejection is maintained.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/STEPHANIE A COX/Examiner, Art Unit 1791                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792                                                                                                                                                                                                        
/Michele L Jacobson/Primary Examiner  
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.